UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7364



BERNARD BAGLEY,

                                             Petitioner - Appellant,

          versus


MICHAEL MOORE, Director of the South Carolina
Department of Corrections; CHARLES MOLONY
CONDON, Attorney General of the State of South
Carolina,
                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Patrick Michael Duffy, District
Judge. (CA-95-1786-2-23)


Submitted:   January 22, 1998             Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Bagley, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.

Bagley v. Moore, No. CA-95-1786-2-23 (D.S.C. Aug. 13, 1996). See
Lindh v. Murphy, 521 U.S. ___, 65 U.S.L.W. 4557 (U.S. June 23,

1997) (No. 96-6298). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2